LEHAN, Judge.
In this personal injury suit for damages allegedly suffered by plaintiff upon falling after slipping on a “sticky spot” on the approach to a lane at defendant’s bowling establishment, we reverse the directed verdict entered in favor of defendant.
We cannot conclude that there was no evidence on the basis of which the jury could have found in favor of plaintiff. See Smith v. Brantley, 455 So.2d 1063 (Fla. 2d DCA 1984), rev. denied, 462 So.2d 1107 (1985). More specifically, we cannot conclude that there was no evidence on the basis of which the jury could have found, from the apparently dried condition of the sticky substance, that defendant had had sufficient constructive notice that a dangerous condition of the kind which allegedly caused the fall had existed. See Winn Dixie Stores, Inc. v. Williams, 264 So.2d 862 (Fla. 3d DCA 1972).
Reversed and remanded for proceedings consistent herewith.
DANAHY, A.C.J., and FRANK, J., concur.